                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION - DETROIT
IN THE MATTER OF:
Christopher John Standerwick and
Crystal Preston-Standerwick,                                                          CASE NO.:       17-57688
                                                                                      CHAPTER:        13
                                                                                      JUDGE:          TUCKER
                  Debtors.
_________________________________/

             RESPONSE TO WILMINGTON SAVINGS FUND SOCIETY’S MOTION FOR RELIEF
                                FROM THE AUTOMATIC STAY

          Now Come Debtors, Christopher John Standerwick and Crystal Preston-Standerwick, by and through their
Attorneys, Frego & Associates – The Bankruptcy Law Office, PLC, and for their response to MOTION FOR RELIEF
FROM THE AUTOMATIC STAY state as follows:

    1.    Debtors admit.
    2.    Debtors admit.
    3.    Debtors admit.
    4.    Debtors admit.
    5.    Debtors admit.
    6.    Debtors admit.
    7.    Debtors neither admit nor deny and leave movant to its proofs. Debtors further state that they believe they have
          already cured their delinquency.
    8.    Debtors neither admit nor deny and leave movant to its proofs.
    9.    Debtors neither admit nor deny and leave movant to its proofs.
    10.   Debtors neither admit nor deny and leave movant to its proofs.
    11.   Debtors neither admit nor deny and leave movant to its proofs.
    12.   Debtors neither admit nor deny and leave movant to its proofs.
    13.   Debtors neither admit nor deny and leave movant to its proofs.
    14.   Debtors neither admit nor deny and leave movant to its proofs.
    15.   Debtors neither admit nor deny and leave movant to its proofs.
    16.   Debtors admit.
    17.   Debtors neither admit nor deny and leave movant to its proofs.
    18.   Debtors neither admit nor deny and leave movant to its proofs.

      WHEREFORE Debtors request that this Honorable Court deny the MOTION FOR RELIEF FROM THE
    AUTOMATIC STAY, or in the alternative, set this matter for hearing.

                                                                               Respectfully submitted,

                                                                               /s/ Toni Valchanov
                                                                               Frego & Associates – The Bankruptcy
                                                                               Law Office, PLC
                                                                               Attorneys for Debtors
                                                                               23843 Joy Rd.
                                                                               Dearborn Heights, MI 48127
                                                                               313-724-5088
                                                                               fregolaw@aol.com
                                                                               Toni Valchanov P75398


                17-57688-tjt     Doc 71     Filed 04/06/20     Entered 04/06/20 08:54:49         Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION - DETROIT
IN THE MATTER OF:
Christopher John Standerwick and
Crystal Preston-Standerwick,                                                CASE NO.:      17-57688
                                                                            CHAPTER:       13
                                                                            JUDGE:         TUCKER
                  Debtors.
_________________________________/


                                       CERTIFICATE OF SERVICE

                    I, Toni Valchanov, hereby certify that on 4/6/2020, I electronically filed RESPONSE TO
WILMINGTON SAVINGS FUND SOCIETY’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY and this
CERTIFICATE OF SERVICE, in said case with the Clerk of the Court using the ECF system which will send
notification of such filing to the following parties:

    TRUSTEE:         TAMMY L. TERRY: mieb_ecfadmin@det13.net


    CREDITOR:       Trott Law, P.C. (Attorneys for Wilmington Savings Fund Society) EasternECF@trottlaw.com



                                                                     /s/ Toni Valchanov
                                                                     Frego & Associates – The Bankruptcy
                                                                     Law Office, PLC
                                                                     Attorneys for Debtors
                                                                     23843 Joy Rd.
                                                                     Dearborn Heights, MI 48127
                                                                     313-724-5088
                                                                     fregolaw@aol.com
                                                                     Toni Valchanov P75398




            17-57688-tjt   Doc 71    Filed 04/06/20    Entered 04/06/20 08:54:49       Page 2 of 2
